 1   JAY I. NUÑEZ, ESQ. (SB#248718)
     NELSON & NUÑEZ, P.C.
 2   1500 QUAIL, SUITE #260
     NEWPORT BEACH, CA 92660
 3   (949) 833-2616                                         April 3, 2020
     thenunezfirm@gmail.com
 4                                                              VPC
     Attorneys for PLAINTIFF,
 5   VVP ADVISORS, INC.
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   VVP Advisors, Inc.                       )   Case No.: SACV 19-919-RGK(KES)
                                              )
11                Plaintiff,                  )
                                              )
12                                            )   PROPOSED JUDGEMENT
           vs.                                )   GRANTING PLAINTIFF’S MOTION
13                                            )   FOR SUMMARY JUDGEMENT
                                              )
14   Kathy Baran, et al                       )
                                              )
15                                            )
                  Defendants.                 )
16                                            )
                                              )
17                                            )
                                              )
18                                            )   Hon. R. GARY KLAUSNER
                                              )
19                                            )
                                              )
20                                            )
21
           This matter is before the Court on the Plaintiff’s Motion for Summary
22
     Judgment. The Court has considered the papers and materials submitted in support
23
     of and in opposition to the Motion. For all the reasons set forth in the Court’s Civil
24
     Minutes- General, the Court:
25
26         (1) GRANTS the Plaintiff’s Motion for Summary Judgement;
27         (2) DENIES the Defendant’s Motion for Summary Judgement;
28         (3) SETS aside Defendant’s March 12, 2019 denial to Plaintiff’s petition;
 1       (4) ORDERS the Defendant to approve within 10 days Plaintiff’s I-129
 2          petition with validity till September 27, 2021.
 3
 4
     IT IS SO ORDERED.
 5
 6            04/03/2020
 7
     DATED: _________                    by:_______________________________
 8
 9                                       Hon. R. Gary Klausner
                                         United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
